Dissenting Opinion by
Mr. Justice Roberts:
I agree with the majority that article IX, section 8 of the Pennsylvania Constitution establishes a two-year period for the adoption of uniform legislation on the subject of consolidation, merger, and boundary changes of municipalities. However, the majority assumes, without explicitly so deciding, that the failure of the Legislature to act within that period results in the implicit repeal of all legislation regarding annexation procedures which article IX, section 8 directed to be replaced. With this assumption I cannot agree.
*401I dissent and would reverse the orders of the Commonwealth Court and affirm the orders of the Court of Common Pleas of Dauphin County dismissing the complaints.
In order to affirm, the majority of necessity must have adopted the rationale proferred by the Commonwealth Court. That court, reasoning that the word “shall” in section 8 is mandatory, concluded: “We believe that the language of paragraph one of Article IX, Section 8, of the Constitution of Pennsylvania was a mandate to the Legislature to act within the specified time necessarily abrogating the preexisting legislation sought to be replaced.” 10 Pa. Commonwealth Ct. 431, 439, 308 A.2d 208, 211.
In my view, sensitive questions of constitutional interpretation are not to be decided by mechanically classifying a provision as either “mandatory” or “directory” and divining the supposed automatic consequences that flow from that classification.
The mere use of the word “shall” is not a sufficient basis upon which to conclude that the provision is mandatory. The substance of what is directed to be done and by whom must be considered. See McQuiston’s Adoption, 238 Pa. 304, 86 A. 205 (1913) ;* see also Butcher v. Bloom, 415 Pa. 438, 461-65, 203 A.2d 556, 569-71 (1964); 2A J. Sutherland, Statutes and Statutory Construction § 57.14, at 435 (C. Sands ed. 1973).
The section in question directs the Legislature to enact uniform laws establishing procedures for consolidation, merger, and boundary changes of municipalities. It thus assigns a project of great magnitude and complexity to a body traditionally vested with wide disere*402tion as to its agenda. Thorough, study and reflection, delicate compromises of contending viewpoints, and arduous assembly of political support may all be required. The possible press of more urgent legislative business may have been foreseen as an obstacle to prompt enactment. The passage of legislation is frequently tortuous, unpredictable, and slow. In short, both the magnitude of the project and the vagaries of the legislative process, the first obvious and the second well-known, reveal the folly of mandating the Legislature to act within the specified time period. I will not attribute that folly to the constitutional draftsmen. Instead I conclude that section 8 is one of those “provisions in nearly every constitution which from the very nature of things must be construed to be directory, for example, sections commanding the Legislature to pass laws of a particular character .... Such provisions are binding only on the conscience of the legislative body.” T. White, Commentaries on the Constitution of Pennsylvania § 14, at 24-25 (1907).
The cases relied on by the Commonwealth Court do not require a different conclusion. Tausig v. Lawrence, 328 Pa. 408, 197 A. 235 (1938), involved a constitutional provision establishing procedures for amending the Constitution. Specifically, the section created a ministerial duty in the Secretary of the Commonwealth to publish proposed amendments three months before the next general election. This Court stated in dictum that the failure to literally perform aborted the amendment process. Underlying that statement is a firm belief that strict compliance with the prescribed process was essential to the achievement of the goal. Commonwealth ex rel. Woods v. Davis, 299 Pa. 276, 149 A. 176 (1930), held that a provision requiring that all officers “shall be removed [from office] on conviction of misbehavior in office or of any infamous crime” was self-executing.
*403Today we deal with a far different case. Article IX, section 8 does not prescribe a ministerial duty nor any consequence capable of self-execution. Nor does it prescribe a process for accomplishing some goal the achievement of which requires literal compliance with every step. Rather we have a direction to the Legislature to enact laws during a certain period. Nowhere does it state the consequence of failure to comply. To conclude that failure results in the repeal by inaction of the statutes sought to be replaced, the majority must infer a consequence that the Constitution does not provide.
The logic of the majority and the Commonwealth Court leads to the final conclusion that, because the Legislature failed to enact uniform legislation within the “mandated” period, it is prohibited from ever doing so. Action after the expiration of the two-year period would not be literal compliance with a “mandatory” command. That such an absurd result is the conclusion demonstrates the error of the premise. See Statutory Construction Act, 1 Pa.C.S. § 1922(1) (Special Pamphlet, 1973).
That error would be avoided if we heeded the advice of our great predecessor, Chief Justice Gibson: “A constitution is not to receive a technical construction, like a common-law instrument or a statute. It is to be interpreted so as to carry out the great principles of the government, not to defeat them; and, to that end, its commands as to the time or manner of performing an act are to be considered as merely directory whenever it is not said that the act shall be performed at the time or in the manner prescribed, and no other.” Commonwealth v. Clark, 7 W. & S. 127, 133 (Pa. 1844).
Mr. Chief Justice Jones and Mr. Justice Pomeroy join in this dissenting opinion.

 “ ‘Whether a particular statute is mandatory or directory does not depend on its form, but upon the intention of the legislature, to be ascertained from a consideration of the entire act, its nature, its object, and the consequences that would result from construing it one way or the other.’ ” 238 Pa. at 308, 86 A. at 206.